Citation Nr: 1602787	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post meniscus derangement of the right knee with Osgood-Schlatter's disease and/or service-connected degenerative disc disease at L5-S1.

3. Entitlement to a rating in excess of 30 percent for status post meniscus derangement of the right knee with Osgood-Schlatter's disease (hereinafter "right knee disability").

4. Entitlement to a rating in excess of 10 percent for degenerative disc disease at L5-S1 (hereinafter "lumbar spine disability").

5. Entitlement to a rating in excess of 10 percent for status post hemorrhoidectomy and sphincterotomy.  


6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to an initial rating in excess of 10 percent for sciatic nerve incomplete paralysis, right lower extremity.

9. Entitlement to an initial rating in excess of 10 percent for sciatic nerve incomplete paralysis, left lower extremity.

10. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, October 2010, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's notices of disagreement (NODs) to the September 2010 and October 2010 rating decisions were received in October 2010.  A statement of the case (SOC) addressing the issues decided in the September 2010 and October 2010 rating decisions was issued in June 2012, and a substantive appeal was received also in June 2012.  The Veteran's NOD to the May 2015 rating decision was received in October 2015.

Regarding the Veteran's claim of service connection for a left knee disability, although the RO implicitly reopened such claim by addressing the issue on its merits in the October 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus, and entitlement to increased ratings for a right knee disability, lumbar spine disability, status post hemorrhoidectomy and sphincterotomy, and sciatic nerve incomplete paralysis of both the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 1998 rating decision denied service connection for a left knee disability based essentially on a finding that it was not related to the Veteran's service-connected right knee disability; a subsequent rating decision in May 2004 (that is now final) continued the denial.

2. Evidence received since the May 2004 rating decision that declined to reopen a claim of service connection for a left knee disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3. A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right knee disability and/or lumbar spine disability.


CONCLUSIONS OF LAW

1. The May 2004 rating decision that continued the denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
2. New and material evidence has been received to reopen the issue of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for a left knee disability, to include as secondary to a service-connected right knee disability and/or lumbar spine disability, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim to reopen his claim of service connection for a left knee disability prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, an August 2010 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/ supplement the record and neither he nor his attorney has alleged that notice in this case was less than adequate. 

The Veteran's service treatment records, Social Security Administration (SSA) records, and pertinent postservice treatment records (to include outpatient VA treatment records) have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran was afforded a VA examination (in conjunction with the current appeal) in September 2009, with a supplemental medical opinion obtained in September 2010.  The Board finds the September 2009 VA examination and September 2010 VA supplemental medical opinion to be adequate as it was based on an interview with the Veteran, a complete physical examination, and review of the claims file.  

Also of record is the report from a June 2014 VA examination.  The Board notes that this examination was scheduled in conjunction with the Veteran's claim for TDIU.  However, as part of that examination, the examiner provided an opinion as to whether the Veteran's left knee was related etiologically to his military service.  In a July 2015 letter, the Veteran's attorney argued that the opinion was inadequate because the examiner "offered absolutely no rationale for how he came to the conclusion that the veteran's left knee disability was not related to his military service, nor did he opine as to whether it was related to the veteran's service connected right knee."  The Board has reviewed the opinion in question and, for reasons that will be explained in greater detail below, disagrees with the attorney's assessment that the June 2014 VA examiner failed to provide a rationale for his opinions and finds the opinion to be adequate.  To the extent the June 2014 VA examiner did not provide an opinion as to whether the Veteran's left knee disability was secondary to his service-connected right knee disability, the Board notes that the September 2010 VA supplemental medical opinion addressed that question (and neither the Veteran nor his attorney has argued that it is inadequate).  Therefore, remand for a new opinion is not necessary.

Finally, the record shows that additional VA treatment records were added to the Veteran's claims file in May 2015.  These records were not reviewed by the AOJ in conjunction with the current appeal.  However, in September 2015, the Veteran's attorney submitted a waiver of initial AOJ consideration for those records.  Accordingly, the Board accepts the additional VA treatment records for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

New and material

The Veteran's claim for service connection for a left knee disability was denied initially by a May 1998 rating decision based essentially on a finding that it was not related to his service-connected right knee disability.  The Veteran did not appeal the May 1998 rating decision nor was new and material evidence received within one year of that decision; therefore, it is final.  A May 2004 rating decision continued the denial of service connection for a left knee disability, finding that no and new material evidence had been submitted to reopen the claim.  In June 2004, the Veteran filed an NOD with the May 2004 rating decision.  However, he did not file a VA Form 9, substantive appeal, after a statement of the case (SOC) was issued in June 2005.  Therefore, the May 2004 rating decision is also final.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the May 2004 rating decision includes a statement from the Veteran in which he asserts that his left knee disability is related causally to his service-connected lumbar spine disability.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it presents a new theory of entitlement to be considered; namely, whether the Veteran's left knee disability may granted service connection secondary to his service-connected lumbar spine disability.  As this additional evidence is both new and material, the claim for entitlement to service connection for a left knee disability is reopened.

Service connection

At the outset, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of his claim for service connection for a left knee disability without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because the RO had already itself implicitly reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has a current left knee disability.  However, his service treatment records, to include his March 1986 service separation report of medical examination and report of medical history, show only that he was treated for an injury to his right knee in service.  They are silent for any complaints, findings, treatment, or diagnoses related to the left knee.  There is also no evidence that arthritis of the left knee was manifested to a compensable degree in the first year following his separation from service.  Consequently, service connection for a left knee disability on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, there is no competent evidence in the record showing or suggesting that the Veteran's left knee disability is somehow directly related to his service.  

In fact, the only opinion in the record addressing the question of whether the Veteran's left knee disability is directly related to his military service is that of a June 2014 VA examination report wherein it was the examiner's opinion that the Veteran's "bilateral knee meniscus injuries were not caused by any in-military event."  The examiner explained that the Veteran's arthritis developed first over 15 years after his separation from service, was bilaterally symmetrical, and was not related to any in-military event or injury.  The examiner stated that the Veteran's knee arthritis was "age related and developed first at an appropriate age."

As was mentioned briefly above, in a July 2015 letter, the Veteran's attorney took issue with the June 2014 VA medical opinion and argued that it was inadequate because the examiner did not offer a rationale for his conclusion that the Veteran's left knee disability was not related to his military service.  The attorney argued further that "the examiner did not explain how he came to the conclusion that the veteran's current left knee disability was related to the veteran's age."  

In this regard, the Board notes that a review of the entire June 2014 VA examination report shows that it includes documentation of the Veteran's denial of an injury to or any problems with the left knee "before, during, or for many years after military [service]."  Instead, it was the Veteran's report that his left knee pain "began when he could not put [weight] on right knee."  Notably, the Board notes that at no time during the course of the appeal has the Veteran ever argued that his left knee disability is directly related to his service.  Therefore, the Board does not find the VA examiner's opinion that Veteran's left knee disability is not related to his military service to be inapposite with the record, or lacking in adequate rationale.  As for the June 2014 VA examiner's determination that the Veteran's left knee disability was age-related, contrary to the assertion by the Veteran's attorney, the examiner did explain that the disability developed over 15 years after the Veteran's separation from service.  Further, a review of the VA examination report shows that it includes summaries by the examiner of what he felt were pertinent findings from the Veteran's treatment records.  This demonstrates that the examiner conducted a thorough review of the Veteran's treatment records prior to arriving at his conclusion that the Veteran's left knee disability was age-related, and not related to his military service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).

Having determined that the Veteran's current left knee disability is not related to his military service, the Board turns to address his main theory of entitlement in this matter.  Specifically, it is the Veteran's contention that his left knee disability is due to his service-connected right knee disability and/or lumbar spine disability and thus warrants service connection on a secondary basis.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has a left knee disability, the disability for which service connection is sought (VA outpatient treatment records reflect the Veteran's frequent complaints of chronic pain in the left knee), and that he has a service connected disability, a right knee disability and a lumbar spine disability.  What he must still show to substantiate these claims, is that the service-connected right knee disability and/or lumbar spine disability caused or aggravated the left knee disability. 

The record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the Veteran's claim consists of the report from a May 1998 VA examination wherein anterior cruciate ligament weakness of the left knee was diagnosed.  The examiner opined, "Even though I cannot detect any direct correlation at this time, it is possible that [the Veteran's] right knee pain and instability can cause some added stress on his left lower extremity."  The Board notes that this opinion is phrased entirely in speculative terms (i.e., "possible").  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Thus, the Board finds this opinion insufficient to establish that the Veteran's left knee disability is related causally to his service-connected right knee disability.

The evidence weighing against the Veteran's claim consists of a September 2010 VA supplemental medical opinion, which was offered by the same examiner who conducted the September 2009 VA examination of the right and left knees (but had not provided any opinions regarding the left knee during that examination).  Prior to drafting his supplemental medical opinion in September 2010, the September 2009 VA examiner reviewed the Veteran's claims file anew, to include the Veteran's medical reports, and opined that it was "less likely as not" that the Veteran's left knee disability was "solely attributable" to his service-connected right knee disability and/or lumbar spine disability.  He also opined that the Veteran's left knee disability had not been aggravated beyond the normal progression of that condition by his service-connected right knee disability and/or lumbar spine disability.  The September 2009 VA examiner explained:

There is no medical literature of which I am aware that supports the causation of one knee pathology by the other.  Each is a separate condition.  Each condition may be unilateral.  There may be common sense exceptions to this, such as an egregious length time of rehabilitation in which stress is placed on one knee due to temporary absence of function of the other, trauma caused by one condition causing another, but this case does not rise to that level.

Similarly, the knee conditions are not known to have their origin in a spine condition such as the one which the veteran has.  The rational [sic] is the same.  No known body of evidence of which I am aware supports this progression.

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the September 2009 VA examiner's opinion as it was provided by a physician (who would be qualified to provide it); was based on a review of the record, and included rationale for the opinions provided.  It is also the only competent (medical) evidence of record, as the May 1998 VA examiner's opinion was (as previously discussed) phrased entirely in speculative terms.  Therefore, the September 2009 VA examiner's supplemental medical opinion report (from September 2010) has substantial probative value.  

As for the statements from the Veteran relating his left knee disability to his service-connected right knee and/or lumbar spine disabilities, while he may be competent to testify as to the symptoms he experiences (such as pain in the left knee), it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's left knee disability and his service-connected right knee disability and/or lumbar spine disability.  Accordingly, the appeal seeking service connection for a left knee disability must be denied.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted; however, service connection for a left knee disability is denied on de novo review.


REMAND

Right knee disability & lumbar spine disability.

The Veteran was provided VA examinations of the right knee and lumbar spine in June 2014.  A review of those reports shows that the examinations were scheduled in conjunction with the Veteran's claim for TDIU.  Nevertheless, they contain findings pertinent to the Veteran's claims for increase as well, and thus must be considered in conjunction with those claims.

In a July 2015 letter, the Veteran's attorney argued that the June 2014 VA examinations of the right knee and lumbar spine were inadequate because the examiner made impermissible findings as to which disabilities of the right knee and lumbar spine should be service-connected, and which disabilities should not.  The Board agrees that those opinions by the VA examiner were overreaching; however, it declines to find (as a matter of course) that the entire VA examination reports should be found lacking in probative value.  This is because the examiner nevertheless conducted a physical examination of the entire right knee and lumbar spine, and furthermore conceded that the symptoms could not be separated out.  In such cases, it is the practice of VA to attribute all symptoms to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, at this stage of the appeal, it is unclear what effect the June 2014 VA examiner's opinions regarding the etiology of the right knee and lumbar spine disabilities will have on the ratings of those disabilities, if any.  

The Board does agree with the Veteran's attorney, however, that a new VA examination is warranted because the June 2014 VA examiner provided inadequate opinions when discussing whether there was (and the degree of) additional limitations in range of motion, endurance, joint function and amount of pain during periods of flare-up.  In particular, for both the right knee and the lumbar spine, the examiner stated that "it was not possible to give any comment other than speculation as to any limitation when examinee is not present for evaluation; statements by examinee are entirely subjective."  The Board notes, however, that the June 2014 VA examinations were "in-person examinations"; therefore, the Veteran was present during the examination.  Therefore, an assessment should have been made to determine whether the objective evidence comported with the Veteran's subjective, and if such was not possible, to explain why.  

On remand, the Veteran will be afforded a new VA examination to address the deficiencies in the June 2014 VA examination.

Status post hemorrhoidectomy and sphincterotomy.

The Veteran previously reported (in a September 2010 statement) that he received all his medical treatment through the Jackson, Mississippi VA Medical Center (VAMC).  However, at the June 2014 VA examination for the Veteran's status post hemorrhoidectomy and sphincterotomy, it was reported that a "screening colonoscopy was conducted at an outside facility approximately two years ago."  The examiner noted that the records from that procedure were not associated in the Veteran's claims file or with his VA treatment records.  

VA has a duty to obtain all treatment records reasonably identified by the Veteran and/or the record.  Accordingly, remand is necessary for VA to attempt to obtain a copy of the screening colonoscopy conducted in approximately 2012, and any other associated treatment records.

Sciatic nerve incomplete paralysis, right and left lower extremities; acquired psychiatric disorder; bilateral hearing loss; & tinnitus.

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

In May 2015, the AOJ issued a rating decision to finalize a May 2013 provisional rating decision that denied service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; bilateral hearing loss; and tinnitus; and granted service connection for sciatic nerve incomplete paralysis of the right and left lower extremities, rated 10 percent each, effective April 18, 2012.  In October 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement, disagreeing with the denials of service connection and with the initial ratings assigned for the Veteran's sciatic nerve incomplete paralysis of the right and left lower extremities.  The AOJ has not issued an SOC in these matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issues remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Veteran is advised that his claims for service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus, and claims for an increased initial rating for sciatic nerve incomplete paralysis, right and left lower extremities, are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the appeal seeking an increased rating for a right knee disability, lumbar spine disability, and status post hemorrhoidectomy and sphincterotomy.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. 	Issue an appropriate SOC addressing the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; bilateral hearing loss; and tinnitus; and entitlement to increased initial ratings for sciatic nerve incomplete paralysis of the right and left lower extremities.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in these matters, he must submit a timely substantive appeal.  If he timely perfects an appeal in any of the matters, the case should be returned to the Board.

2. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his right knee disability, lumbar spine disability, and status post hemorrhoidectomy and sphincterotomy, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the healthcare provider/facility which conducted the screening colonoscopy in approximately 2012.  

3. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from his current VA Medical Center (dated from February 2015 to the present). 
 
4. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his attorney must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5. 	After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination by an appropriate physician for his service-connected right knee and lumbar spine disabilities.  The entire claims file, to include a copy of this remand, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS) specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6.  

(c) The physician should also indicate whether, at any point the Veteran's service-connected lumbar spine disability has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected lumbar spine disability.

(d) For the service-connected right knee, the physician should describe the nature and severity of all manifestations of that disability, to include range of motion studies for the right knee.  The physician should also note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The physician should further describe, to whatever present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  

(e) The physician should also indicate whether, at any point the Veteran's service-connected right knee disability has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected right knee disability.
A complete rationale for any opinion offered must be provided.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6. 	After completion of the above development, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claims . If any determination remains unfavorable, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


